The stockholders’ agreement of November 4, 1929, was avowedly calculated to retain control of the corporation . in the stockholders who were parties to the agreement and their families. The December, 1953, voting trust agreement was merely the form in which certain stockholders, retaining beneficial ownership, saw fit to assert that measure of control which was represented by their stockholdings. Plaintiffs argue that the purpose of the 1929 agreement was to maintain the same proportionate voting control among the stockholders in the event of transfer of voting stock, and that the proportions originally established have been destroyed by the subsequent vot*946ing trust agreements. However, such a purpose is not clear from a reading of the 1929 contract, nor is it alleged in the complaint. Order unanimously reversed, with $20 costs and disbursements to the appellants, and the second cause of action of the amended complaint dismissed with leave to replead the same. Present — Peck, P. J., Dore, Cohn, Callahan and Botein, JJ.